Citation Nr: 1146361	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO. 08-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include depression and posttraumatic stress disorder (PTSD), including as due to Persian Gulf War undiagnosed illness.

2. Entitlement to service connection for a sleep disorder, including as due to Persian Gulf War undiagnosed illness.

3. Entitlement to service connection for headaches, including as due to Persian Gulf War undiagnosed illness.

4. Entitlement to service connection for breathing problems, including as due to Persian Gulf War undiagnosed illness.

5. Entitlement to service connection for bilateral shoulder disabilities, including as due to Persian Gulf War undiagnosed illness.

6. Entitlement to service connection for bilateral ankle disabilities, including as due to Persian Gulf War undiagnosed illness.

7. Entitlement to service connection for bilateral knee disabilities, including as due to Persian Gulf War undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1978 to August 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran has since that time, by a July 2010 submission, informed of a change in his place of residence to an area in the vicinity of the RO in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the St. Petersburg RO. A transcript of that hearing is contained in the claims file. 

In a recent decision, U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has recharacterized the Veteran's appealed claim for service connection for depression as a claim for service connection for a psychiatric disorder to include PTSD and depression, based on the Veteran's assertions and the medical findings of record. 

The RO in a prior decision in June 2001 had denied the Veteran's claims for service connection for headaches, breathing problems, and disabilities of the shoulders, ankles, and knees, all including as due to Persian Gulf War undiagnosed illness. At the time of the RO's June 2001 decision, Title I of Public Law 103-446, the Persian Gulf War Benefits Act, authorized the Secretary of the VA to compensate any Persian Gulf veteran suffering from a chronic undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more within a two year presumptive period following such service. 38 U.S.C.A. § 1117 (1994); 38 C.F.R. § 3.317 (1995). 

Following the RO's June 2001 decision, a number of substantive and procedural changes were made to the law and regulations. Those changes included an extension of the presumptive period for compensation for Persian Gulf War Veterans to December 31, 2011. Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 (Dec. 18, 2006) interim final; finalized by 72 Fed. Reg. 68,507 (Dec. 5, 2007) (now codified at 38 C.F.R. § 3.317(a)(1)(i) (2011). 

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim. Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). Thus, even though the claims for service connection for headaches, breathing problems, and disabilities of the shoulders, ankles, and knees, were previously denied by the RO in June 2001 including based on Persian Gulf War undiagnosed illness, the substantive changes in law related to Persian Gulf War undiagnosed illness claims since that prior RO adjudication result in those claims being readjudicated de novo by the Board in this decision. 

The issues of entitlement to service connection for a psychiatric disorder to include depression and PTSD, and service connection for a sleep disorder, both including as due to Persian Gulf War undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been diagnosed with headaches of known causes, including headaches due to hypertension, and headaches related to degenerative joint disease of the cervical spine. 

2. The preponderance of competent and probative evidence of record is against headaches having developed or having been aggravated in service or otherwise being causally related to service.

3. The Veteran has been diagnosed with asthma as a known cause of his breathing problems. 

4. The preponderance of competent and probative evidence of record is against breathing problems (diagnosed as asthma) having developed or having been aggravated in service or otherwise being causally related to service.

5. The Veteran has been diagnosed with osteoarthritis as a known cause of his bilateral shoulder disability. 

6. Arthritis of the shoulders was not present to a disabling degree within the first year post service. 

7. The preponderance of competent and probative evidence of record is against a disability of the shoulders having developed or having been aggravated in service or otherwise being causally related to service.

8. The Veteran has been diagnosed with osteoarthritis and gout as a known causes of his bilateral ankle disabilities. 

9. Arthritis of the ankles was not present to a disabling degree within the first year post service. 

10. The preponderance of competent and probative evidence of record is against a disability of the ankles having developed or having been aggravated in service or otherwise being causally related to service.

11. The Veteran has been diagnosed with osteoarthritis and/or gout as a known causes of his bilateral knee disabilities. 

12. Arthritis of the knees was not present to a disabling degree within the first year post service. 

13. The preponderance of competent and probative evidence of record is against a disability of the knees having developed or having been aggravated in service or otherwise being causally related to service.



CONCLUSIONS OF LAW

1. The claimed disorder manifested by headaches is not the result of a disease or injury incurred in or aggravated by service, and neither does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).

2. The claimed disorder, manifested by breathing problems, is not the result of a disease or injury incurred in or aggravated by service, neither does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3. Disability of the right shoulder was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).

4. Disability of the left shoulder was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).

5. Disability of the right ankle was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).

6. Disability of the left ankle was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).

7. Disability of the right knee was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).

8. Disability of the left knee was not incurred in or aggravated by service, neither may it be presumed to have been incurred in or aggravated by service, nor does it meet the criteria for a chronic undiagnosed illness associated with the Veteran's participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for headaches, breathing problems, bilateral shoulder disability, bilateral ankle disability, and bilateral knee disability, all including as due to Persian Gulf War undiagnosed illness. A VCAA notice letter was sent in June 2007 addressing all these claims, prior to the RO's adjudication of the claims in January 2008. The Board has in the Introduction, above, recognized that these claims need not be reopened, based on substantive revisions to the law applicable to Persian Gulf War undiagnosed illness claims. Spencer v. Brown. However, while the VCAA letter addressed the claims as requests to reopen, requiring evidence both to reopen the claim and to satisfy the requirements to support a claim for service connection on the merits, the Board finds that the VCAA letter adequately addressed the evidence required to support these claims, once reopened, on the merits. The Board also finds that despite the absence of necessity to reopen the appealed claims, any implicated VCAA notice error was harmless because the notice was still adequate in this case, as it addressed the requirements for merits-based adjudication and because in this case because required notice and development assistance was afforded the Veteran and no additional development was indicated for the reopened claims. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was also afforded by this VCAA Dingess-type notice. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The June 2007 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. All of these records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC, as well as by development records informing of efforts undertaken to obtain relevant records including service records. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

Where, as in this case, the Veteran's service records, inclusive of service treatment records, are lost or destroyed, additional procedural efforts must be undertaken to obtain alternative forms of evidence, and to notify the Veteran that such additional evidence as evidence from other sources or lay testimony may potentially serve to support the claim in lieu of service records. Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has also held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran was duly informed, including by the June 2007 VCAA letter, of the circumstances of his lost service records and of alternative evidence which may serve to support the claim. Exhaustive efforts have been undertaken by the RO to obtain the Veteran's missing service records. The Veteran was duly informed of these efforts by the RO including by a development notice addressing the lost records in September 2007, and by an October 2007 memorandum informing of the efforts undertaken through official channels to obtain the lost records, and informing of VA's official administrative determination that the records were lost. The Veteran was also informed by a separate October 2007 letter informing of this failure to obtain service records and the official determination of their unavailability. The Veteran was the June 2007 VCAA letter as well as in both the September 2007 and October 2007 letters asked to submit any service records or alternative evidence he may have which might serve to support his claims. The RO also made multiple requests to the 95th Division Training Headquarters, Oklahoma City, Oklahoma, and informed the Veteran of these efforts by a February 2011 letter. (These efforts were based on indications of potential Reserve or Guard Unit evidence, in support of a subsequent claim by the Veteran for service connection for vision injury and hypertension.) 

The Veteran failed to provide any further details as would allow for obtaining additional service evidence, though the Veteran did in April 2011 submit, with waiver of RO review, a letter from the U.S. Army Center of Military History, Historical Resources Branch, informing that when Operation Desert Shield/Desert Storm ended, troops were told to turn in their records to the higher level headquarters, and records were then destroyed because there was no room to ship the papers back to the United States. The letter noted that these actions destroying records were in direct contravention of Army regulations governing the preservation of wartime records. The letter further informed that soldiers returning from these operations have found that their records were destroyed. The Historical Records Branch letter ultimately provides an explanation as to why the Veteran's service records have apparently been lost without a trace as to their whereabouts. 

The Board believes that the heightened duty to assist the Veteran in developing his claim (due to the lost service records) has been fulfilled in this case including by requesting alternative records, obtaining available post-service records, affording the Veteran a VA examination addressing his claims, and affording him a hearing before the undersigned to allow him to address his claims. Cromer. As discussed in the Reasons and Bases portion of this decision, infra, the post-service medical evidence and VA examination evidence have sufficiently informed the record to allow for the Board's determinations herein (1) that the Veteran has diagnosed illnesses precluding Gulf War undiagnosed illness as a valid basis for his claims, and (2) that the Veteran's own statements and the medical evidence sufficiently establish onset of current disabilities years post service without indicated link to service to allow for denial of the claims based on an adequate record, without indication of any additional record that could potentially further the claim. See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (regulatory bases of claims, addressed in the decision herein). This being the case, the evidence obtained and the Veteran's own assertions appear to indicate that service treatment records, even if they had been available and were obtained, would not ultimately further the Veteran's claims adjudicated herein. 

The Board believes that it has fulfilled these heightened duties resulting from lost service records, to considered the benefit of doubt rule and to explain its decision by the Reasons and Bases discussions herein. Ultimately, because the evidence preponderates against each of the claims adjudicated herein under each theory of entitlement considered, the benefit of doubt doctrine has proved inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As discussed below, the Veteran's claims in their greatest aspect were for service connection based on Persian Gulf War undiagnosed illness, but each of the Veteran's claimed conditions did not ultimately qualify for the service connection on that basis because the medical record has adequately established a diagnosis for each claimed condition so as to rule out undiagnosed illness. 38 U.S.C.A. §§ 1117(a)(2)(B), 5107; 38 C.F.R. § 3.317. Also as discussed below, alternative potential theories of entitlement, including direct service connection and service connection on a first-year-post-service presumptive basis for claimed arthritis, also must ultimately be denied due to the preponderance of the evidence being against those bases of claims for each of the claimed disorder adjudicated herein. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA Persian Gulf War examination for compensation purposes in December 2007 addressing all his claimed disabilities adjudicated herein. This examination carefully addressed and considered the evidentiary record as contained within the claims file, the Veteran's self-reported history, symptoms, and treatment from service to the present, and findings upon current examination. The Board finds that the examiner sufficiently supported his conclusions with analysis based on his review of all this evidence, which in turn allows for an adjudicative analysis weighing the examination report and its findings and conclusions against contrary evidence. In all these respects the examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that this examinations, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As discussed herein, the December 2007 VA examiner noted that records of post-service treatment were scant because the Veteran generally did not seek medical attention until a condition had become severe, and hence his claimed chronic disabilities could not be assigned diagnoses with absolute certainty based on the absence of a sufficient record of treatment for chronic disability over time. The examiner was nonetheless able to assign tentative diagnoses, which the Board herein finds adequate and sufficient for its adjudication herein. This examination, the past treatment records contained within the claims file, and the Veteran's own self-reported history of disability, together proved sufficient for the Board's determinations herein based on the indicated nature and etiology of the claimed conditions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159 . 

The Veteran addressed his claims by statements and testimony, including at the hearings conducted in April 2011 before the undersigned Veterans Law Judge. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Claim for Service Connection for Headaches, Breathing
Problems, Bilateral Shoulder Disabilities, Bilateral
Ankle Disabilities, and Bilateral Knee Disabilities,
Including Due to Undiagnosed Illness

At his May 2011 hearing before the undersigned, the Veteran clarified that he was claiming all his claimed conditions the subject of appeal as Gulf War undiagnosed illnesses. Also at this hearing, the Veteran asserted that his claimed depression, joint problems, and headaches began while overseas during the Gulf War. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain diseases, such as arthritis, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2011). A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War. Id. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)-(5). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) ; 38 C.F.R. § 3.317. The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) . 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b) . 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998). Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317; VAOPGCPREC 8-98. 

With the exception of claimed psychiatric disability and sleep disorder the subject of remand, below, the Veteran has not asserted that any of his claimed conditions developed during or as a result of engagement in combat with the enemy, so none (other than claimed psychiatric disability and sleep disorder) need be considered based on the presumption applicable for conditions claimed to have occurred in the course in the course of combat. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In his notice of disagreement submitted in March 2008, the Veteran informed, in effect and in pertinent part, that he was claiming service connection for headaches, bilateral joint conditions, and a respiratory condition as Persian Gulf War undiagnosed illnesses. 

The Veteran's service records -- with the exception of an only somewhat legible copy of an enlistment examination report and the Veteran's service Form DD214 - have been administratively determined by VA in October 2007 to be unobtainable following repeated requests to official sources with negative responses. 

Fortunately, based on the Veteran's own assertions and based on findings and conclusions upon post-service medical treatment and examination, several of the Veteran's claims may be resolved now even in the absence of service treatment records. 

The Veteran at his Gulf War examination in December 2007 informed that his shoulder pain had its onset in 1995, that it had grown progressively worse, and that he had received treatment injections in the shoulders three years ago. He also then informed that his bilateral ankle pain had onset in 1999 and that this was manifested by swelling and progressive worsening of pain, with past diagnoses of both gout and arthritis. He then informed that his bilateral knee pain also had its onset in 1999, with reported findings similar to those for his ankles. Also at the examination, he reported that his breathing problems had their onset in 1995, with worsening of asthma reportedly since returning from service in Saudi Arabia, though he reported having had the asthma since childhood. He then reported that his hypertension was first detected upon a routine medical screening in 1999, and that his hypertension had been improved with ongoing medication. (There is no claim for service connection for hypertension presently before the Board, but the question of date of onset of hypertension is pertinent to his headaches claim, as discussed infra.)

Of the Veteran's claimed disorders, at his December 2007 Gulf War examination he only asserted that his headaches had their onset in 1991 and thus in service, with all his other claimed disabilities then asserted to have begun years post service, as discussed supra. 

A VA treatment record in November 1997 reflects treatment for shoulder and ankle joint pain, with the treating practitioner assessing degenerative joint disease. The Veteran was again seen by a VA practitioner for ankle pain in January 1998. 

VA treatment records from 1999 reflect treatment for diagnosed degenerative joint disease in the right shoulder and right elbow, without mention of any difficulties with the left shoulder. The Veteran received a cortisone injection in the right shoulder in February 1999. 

VA treatment records in 2000 reflect treatment for diagnosed hypertension. 

Multiple private treatment records by B.K.K., M.D., between 2002 and 2007 reflect treatment for swelling and pain in the both feet (with complaints and findings at times for one foot and at other times for the other), with lab findings and x-rays supporting the presence of gout in the feet and minimal arthritis in the right foot. Private treatment records also reflect treatment for synovitis assessed as associated with hyperuricemia. An April 2006 private record reflects treatment for assessed synovitis in both feet and ankles, based on complained-of pain and swelling in these parts. Private treatments including in October 2006 reflect care for symptomatic synovitis also affecting the right knee. 
 
A September 2005 VA treatment record notes the Veteran's self-report that he usually had an attack of gout in the left ankle three to four times per year. 

Private x-rays of the right ankle in March 2006 showed a prominent calcaneal spur of uncertain significance, but no definite findings of arthritic involvement. 

A May 2007 VA treatment record noted the Veteran's complaint of a significant gout attack affecting the right foot, with the foot then noted to be red, swollen, and with severe, constant pain. 

The claims file contains an October 2000 VA treatment record noting the Veteran's report of a ten-year history of headaches. However, he then reported that his headaches had increased in the past few months, currently with daily headaches in the morning relieved with Tylenol. The treating physician noted new onset of hypertension, and assessed that the Veteran's increased headaches were due to the hypertension. 

Complaints of headaches in 2004 and 2005 resulted in multiple tests by VA to rule out a central neurological or intracranial problem. A head CT in October 2004 showed no significant abnormalities. Brain MRIs were obtained in 2005 with normal findings. 

At a June 2005 VA neurological consultation the Veteran reported that he had headaches for the past two years, and that they formed in the back of the neck and came up to the front of the head and into his right eye. He added that they occurred once every two to three weeks and lasted hours. At that evaluation he reported that he had had headaches in the past but they had been mild. Based on the reported symptoms the neurologist ordered cervical x-rays to investigate likely etiology related to cervical degenerative joint disease. A follow up treatment evaluation in August 2005 noted that cervical x-rays did show evidence of degenerative joint disease, and rehabilitation was recommended to assist with the Veteran's pain. 

Upon the December 2007 VA Gulf War examination for the Veteran's claimed conditions, the examiner noted that the Veteran had generally not sought medical attention for his chronic conditions because he did not seek medical care until his conditions were severe. Hence, there were either no records or limited records of treatment over the years for his claimed breathing problems, bilateral shoulder disabilities, bilateral ankle disabilities, and bilateral knee disabilities. The examiner noted that asthma and depression had been assigned diagnoses previously in the course of treatment, but that they were the exception. The examiner concluded that as a result of this failure to seek treatment, certainty of diagnoses could not yet be assigned for all the Veteran's claimed chronic conditions. The examiner was nonetheless able to arrive at a "tentative diagnosis" including base on the Veteran's history, physical examination, and laboratory findings. 

The Board finds that the VA examiner at the Gulf War examination was sufficiently thorough in review of the evidence before him to be relied upon in his conclusions as to the existence of current diagnosed disorders, notwithstanding the characterization of these diagnoses as "tentative." The Board thereby concludes that these diagnoses of disorders may be relied upon to rule out the presence of Gulf War undiagnosed illness as supportive of service connection for those claimed conditions for which the examiner assigned these "tentative" diagnoses. 

Analogous to the rule precluding service connection as Gulf War undiagnosed illness those conditions for which there is a diagnosis which is merely poorly defined, the Board here finds that conditions for which a tentative diagnosis has been assigned are similarly precluded from service connection based on Gulf War undiagnosed illness. 38 U.S.C.A. § 1117(a); see VAOPGCPREC 8-98.

Relevantly, the December 2007 Gulf War examiner noted swelling in both ankles, crepitus in the neck and both shoulders, pain at the ends of range of motion of both shoulders, pain at the end of range of motion of both knees in extension (a typographical error in the report mistakenly lists this finding twice for the right knee, rather than once for each knee), pain at end of range of motion of both ankles in dorsiflexion, and pain in the cervical spine at 45 degrees flexion and at 15 degrees extension. Nasal and sinus Gulf War examinations produced normal findings. Spirometry was also within normal limits, as were lung volumes. 

The Veteran reported at the December 2007 Gulf War examination that he was currently employed full time at an automobile parts retailer, and that he had been employed as such for the past three to five years, with less than one week of missed work in the past year, which was due to medical care. The Veteran reported that he had difficulty with his work due to pain and discomfort, but that he worked nonetheless. 

The December 2007 Gulf War examiner assessed, pertinently, probable osteoarthritis of both shoulders, probable osteoarthritis of both ankles, probable osteoarthritis of both knees, probable cluster headache, asthma, and hypertension. 

There are otherwise within the claims file diagnoses for some of the claimed conditions, as detailed in the above discussion of post-service treatment records, which additionally serve to rule out Gulf War undiagnosed illness as supportive of service connection for the claimed conditions diagnosed in treatment records. 

Reviewing the record as a whole, the Board notes that the VA and private treatment records as well as the findings upon December 2007 Gulf War examination are supportive of diagnoses of diseases ascribed to the conditions adjudicated herein which the Veteran claims as Gulf War undiagnosed illnesses. The Veteran's shoulders have been diagnosed with osteoarthritis; his knees and ankles have been diagnosed with osteoarthritis and/or gout; and his respiratory disorder has been diagnosed as asthma. His headaches have been assessed as tension headaches related to new-onset hypertension in 2000, more recently headaches related to arthritis of the cervical spine, and most recently in December 2007 as cluster headaches. His headaches thus appear to be multiple in nature related to multiple diagnosed causes in recent years. All of these diagnoses have been supported by symptoms and signs including self-reported symptoms and objective medical findings. 

The Board finds that sufficient diagnoses have been established for the Veteran's claimed bilateral shoulder disorders, bilateral ankle disorders, bilateral knee disorders, headaches, and respiratory disorder to rule out application of 38 C.F.R. § 3.317, with the weight of the evidence against undiagnosed illness being present for each of these claimed conditions. 

Both the Veteran's own statements upon VA Gulf War examination in December 2007 and clinical records presented support onset of the Veteran's claimed bilateral shoulder disorders, bilateral ankle disorders, and bilateral knee disorders years after the Veteran's separation from service in August 1992. The record also does not present evidence otherwise of these claimed disorders being causally related to service. The Board finds the Veteran's hearing testimony assertions of joint problems, and headaches beginning while overseas during the Gulf War to be lacking in credibility, as contradicted by his statements at his December 2007 VA Gulf War examination as well as by treatment records not showing development of such disabilities until years subsequent to service. Caluza. As noted above, at his Gulf War examination he asserted that his difficulties with his shoulders, ankles, and knees began in 1999. Accordingly, the Board finds the preponderance of the evidence which is competent, credible, and probative, to be against these claimed disabilities of the shoulders, ankles, and knees having developed or been incurred in service, and against their being otherwise causally related to service, with the preponderance of the evidence thus against service connection for these claimed disorders on a direct basis. 38 C.F.R. § 3.303. The preponderance of the evidence is also against these claimed disorders having been present to a disabling degree within the first post-service year, so as to support service connection for them on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.307, 3.309. 

While the Veteran asserted in both hearing testimony and at the Gulf War examination that his headaches began in 1991 and thus in service, treatment records favor a conclusion that the Veteran did not have headaches as a disability prior to 2000. Treatment records reveal a history of 10 years of headaches reported in an October 2000 treatment record, with recent increase in severity medically attributed to onset of hypertension. The October 2000 treatment record did not inform of the severity of past reported headaches prior to the reported increase in severity in 2000. However, upon June 2005 treatment for more severe headaches with onset approximately in 2003, the Veteran reported that prior to the 2003-onset headaches his headaches had only been mild. This suggests that upon June 2005 treatment the Veteran neglected to mention, and possibly forgot, his past history of more severe headaches in 2000. This appears most likely due to his receipt of medication for the hypertension substantially resolving his hypertension-related headaches. The Veteran was extensively evaluated for the headaches onsetting in 2003, as reflected in above-discussed records, with the ultimate medical conclusion in 2005 that the disabling headaches were due to cervical degenerative joint disease, based on reported symptoms of pain arising from the back of the neck and based on findings of cervical degenerative changes, with focal intracranial findings ruled out by extensive scans and testing. Thus, the treatment records, taken together, present a self-reported history of only mild headaches, not indicated to be disabling, with a brief interval of disabling headaches due to hypertension which apparently were significantly resolved with treatment for control of that hypertension beginning in 2000, with onset of different, more severe headaches around 2003 attributed to degenerative joint disease of the cervical spine. 

Thus, treatment records and the Veteran's past assertions at those treatments effectively contradict the Veteran's assertions of an ongoing headache disability from service, instead presenting a picture of mild, non-disabling headaches prior to 2000, an interval of headache disability in 2000 until hypertension was treated, and a more severe, ongoing headache disability beginning around 2003 attributed to cervical degenerative joint disease. The Board considers the Veteran's assertions of an ongoing headache disability beginning in service to be effectively impeached by these contradicting assertions in treatment records, and by contradicting findings of headache due to hypertension beginning in 2000 and headache due to cervical degenerative joint disease beginning in 2003. Caluza. Further, by failing to mention his history of significant headaches with onset in 2000 and differently in 2003, the Veteran's assertions of headaches since service, upon testimony and upon VA examination in December 2007, here found by the Board to be too incomplete and thereby too inconsistent with past objective evidence to be credible for purposes of supporting the claim for service connection for headaches. Caluza. The Veteran's assertions, to the extent credibly supported by other assertions and by the medical record, support the presence of disabling headaches which had onset in 2000 with likely resolution by treatment of his hypertension, and more disabling headaches with onset in 2003 and chronic or unresolved and medically attributed to his cervical degenerative joint disease. Thus, the Board considers the Veteran's assertions, to the extent credible, to be supportive of these more recent headache disabilities, and not to be supportive of headache disability with onset in service. The Board concludes that the preponderance of the evidence which is competent, credible, an probative, is against current headache disability developing in service or otherwise being causally related to service. 38 C.F.R. § 3.303. 

While the Veteran has asserted that he had asthma his whole life but that it was aggravated in service, there is insufficient evidence of record to overcome the presumption of soundness regarding asthma, based on the service entrance examination not noting asthma. 38 U.S.C.A. § 1111 (West 2002). Thus, the claim is to be decided based on incurrence, not aggravation, with the applicable presumption of soundness that asthma was not present prior to service. Id. 

The Veteran has asserted at his Gulf War examination that his breathing problems did not have their onset until 1995. Treatment records contained within the claims file also do not support any respiratory condition within years of service separation. Thus, the evidence preponderates against asthma having developed until years post service. There is also essentially no cognizable evidence causally linking asthma to service. The Veteran, as a layperson, is not competent to address the inherently medical question, requiring medical knowledge and expertise, whether asthma with onset years post service is causally related to service. Espiritu; cf. Jandreau. The Veteran's implicit assertion of a link to service is simply unsupported by the record, including even by his own statement of respiratory symptoms not onsetting until 1995. The evidence accordingly preponderates against asthma having developed or having been incurred in service or being otherwise causally related to service. Accordingly, service connection for asthma on a direct basis is not warranted. 38 C.F.R. § 3.303. 

Because the preponderance of the evidence is against all the claims adjudicated herein, the benefit of the doubt doctrine does not apply as to these claims. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for breathing problems is denied.

Service connection for a disability of one or both shoulders is denied.

Service connection for a disability of one or both ankles is denied.

Service connection for a disability of one or both knees is denied.



REMAND

In his March 2008 notice of disagreement the Veteran averred that he was claiming service connection for a sleep disorder as due to Persian Gulf War undiagnosed illness. He also then informed that he had been diagnosed with depression as directly related to his experiences while serving in the Gulf War. The Veteran's claims for service connection for a psychiatric disorder and for a sleep disorder require additional development. 

VA treatment records include a July 1999 record of treatment by a clinical dietician, with the Veteran then recounting a history of significant stress on the job post service. 

A November 2002 private treatment record by B.K.K., M.D., documents treatment of the Veteran for osteoarthritis in the right knee, but also assesses situational depression. The physician noted that the Veteran was reportedly unemployed, felt depressed, had financial problems, felt hopeless and fatigued, and was tearful. 

At his Gulf War examination in December 2007, the Veteran reported that his depression had its onset in 1995 with emotion lability, with the condition stable since that time. He then reported that his sleep difficulties also had their onset in 1995, with reportedly getting four to five hours of sleep nightly and his wife reporting that he screams in his sleep. The December 2007 Gulf War examiner assessed, pertinently, possible PTSD, possible depression, sleep onset insomnia, and possible sleep apnea. 

The issue of PTSD as potentially related to service experiences has not been developed. Thus, the claim for service connection for a psychiatric disorder to include PTSD should be further developed by remand. 

The record inclusive of the December 2007 VA examination suggests that the Veteran's sleep difficulties may be related in part to psychiatric problems, and hence the sleep disorder claim may be intertwined with the claim for service connection for a psychiatric disorder. The Court has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on either claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claims for service connection for a psychiatric disorder to include PTSD and depression, and for service connection for a sleep disorder including as secondary to claimed psychiatric disorder. The VCAA letter should address the claims as claims on the merits, not as requests to reopen previously denied claims. 

Ask the Veteran to provide details of any life-threatening or stressful circumstances experienced in service which resulted in his experiencing fear, helplessness, or horror, or which resulted in his having subsequent mental difficulties related to those experiences, such as recurring thoughts about in-service experiences or events which he has difficulty dismissing from his mind, avoidance of things which remind him of in-service experiences or events, or nightmares or disturbing or unwanted re-experiencing of the in-service experiences or events. 

The VCAA letter should address notice and duty to assist requirements for all indicated theories of the remand claims, including direct and secondary service connection, PTSD claim based on any (potential) in-service stressor, and claimed Persian Gulf war undiagnosed illness. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

Based on lost service records, appropriate additional efforts should be undertaken to obtain alternative forms of evidence, and to notify the Veteran about types of additional evidence which may further the remanded claims, including alternative evidence to support or corroborate in-service events, injuries, or disabilities, alternative evidentiary sources, and lay testimony as may potentially serve to support the claims. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

2. The RO should undertake any indicated stressor development, with the Veteran's assistance, as appropriate. 

3. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated.

4. Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder, and to address the presence of any sleep disorder which may be causally related to any current psychiatric disorder or to service. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that this further examination is necessitated by expansion of the claim to include PTSD or other psychiatric disability, including based on the December 2007 Persian Gulf War examiner's assessment of possible PTSD. The examiner is advised that additional consideration for alternative forms of evidence should be made, including to support the occurrence of asserted in-service stressors or to support the development of psychiatric difficulties in service, based on the loss of the Veteran's service records. Dixon v. Derwinski, 3 Vet. App. 261 (1992). The examiner may look to the Veteran's testimony in April 2011, prior statements upon examination in December 2007, and additional statements made in the course of claim or upon current examination, to support the occurrence of past events or past treatment. 

b. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

Such credibility questions, questions of validity of psychological testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. Thus, the examiner should seek to differentiate symptoms attributable to different identified mental or personality conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

d. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from September 1978 to August 1992. 

e. If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors. 

Also if the examiner diagnoses PTSD, the examiner should arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD; OR, alternatively, whether the occurrence of any such stressor and a contribution thereby to PTSD is unlikely (i.e., less than a 50-50 probability).

f. If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

g. If the examiner diagnoses PTSD which he or she causally attributes to an in-service stressor, or if the examiner diagnoses any other psychiatric disorder which he or she finds developed in service or which is otherwise causally related to service, then the examiner should address whether the Veteran has a current sleep disorder which is at least as likely as not (i.e., to at least a 50-50 degree of probability) caused or aggravated (permanently increased in severity) by that service-related PTSD or psychiatric disorder; OR, alternatively, whether any such relationship to any such psychiatric disability is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

h. The examiner should also separately opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a current sleep disorder is otherwise caused or aggravated (permanently increased in severity) by service OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

5. Thereafter, if the psychiatric examiner is unable to adequately address questions posed related to the Veteran's claimed sleep disorder, then the Veteran should be afforded an additional VA examination by an appropriate specialist to address the nature and etiology as related to service or as related to any current psychiatric disorder, of any current sleep disorder or disorders. Each component of the Veteran's sleep disorder should be addressed if multiple components are present, such as an anxiety component and a sleep apnea component. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that this further examination is necessitated by evidence, including December 2007 Persian Gulf Ward examination findings, potentially implicating a psychiatric disability as a cause or causal component of current sleep difficulties. 

The examiner is advised that additional consideration for alternative forms of evidence should be made, including to support the occurrence of events or disabilities in service, based on the loss of the Veteran's service records. Dixon v. Derwinski, 3 Vet. App. 261 (1992). The examiner may look to the Veteran's testimony in April 2011, prior statements upon examination in December 2007, or the newly obtained VA psychiatric examination for compensation purposes, and additional statements made in the course of claim or upon current examination, to support the occurrence of past events or past treatment. 

b. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

Such credibility questions, questions of validity of testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. Thus, the examiner should seek to differentiate symptoms attributable to different identified conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

c. The examiner should then provide an evaluation of etiology of any and all current sleep disorders. For each sleep disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, or was caused by a psychiatric disorder or aggravated (permanently increased in severity) by a psychiatric disorder OR, in the alternative, whether any such relationship between service or a psychiatric disorder and the diagnosed sleep disorder is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

6. Thereafter, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include depression and PTSD. Also readjudicate the claim for service connection for a sleep disorder. If any benefit sought on appeal the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


